                                     Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 1 of 25 Page ID #:468



                                        1   KRISTIN N. REYNA DEHART (SBN 211075)
                                            kreyna@grsm.com
                                        2   MATTHEW P. NUGENT (SBN: 214844)
                                            mnugent@grsm.com
                                        3   GORDON REES SCULLY MANSUKHANI, LLP
                                            101 W. Broadway, Suite 2000
                                        4   San Diego, CA 92101
                                            Telephone: (619) 230-7760
                                        5   Facsimile: (619) 696-7124
                                        6   Attorneys for Defendant
                                            ELECTRONIC CHROME & GRINDING, CO. INC.
                                        7
                                        8                          UNITED STATES DISTRICT COURT
                                        9                         CENTRAL DISTRICT OF CALIFORNIA
                                      10    ARCONIC, INC., et al.,                      )   CASE NO. 2:20-cv-02586-GW-E
                                                                                        )
                                      11                                Plaintiffs,     )   ANSWER OF DEFENDANT
Gordon Rees Scully Mansukhani, LLP




                                                                                        )   ELECTRONIC CHROME &
                                      12
   101 W. Broadway, Suite 2000




                                                   vs.                                  )   GRINDING, CO., INC. TO
                                                                                        )   PLAINTIFFS’ COMPLAINT
       San Diego, CA 92101




                                      13                                                )
                                            CAL-TRON PLATING, INC., et. al.,            )
                                      14                                                )
                                                                        Defendants.     )
                                      15                                                )
                                                                                        )
                                      16
                                      17           Defendant Electronic Chrome and Grinding, Co., Inc. (hereinafter
                                      18    “Defendant”) hereby answers, for itself and no other party, the Complaint of
                                      19    Plaintiffs Arconic, Inc., et al., as follows:
                                      20                                NATURE OF THE ACTION
                                      21           1.     Paragraph 1 is a statement of the nature of the action and not a
                                      22    material fact capable of being admitted or denied such that no response is required.
                                      23           2.     Defendant admits that the assertions in the first sentence of paragraph
                                      24    2 have been made, including by the United States Environmental Protection
                                      25    Agency (“EPA”). Defendant admits that the facts asserted in sentences 2 and 3 of
                                      26    paragraph 2 can be attributed to the position of the EPA. Defendant is without
                                      27    sufficient information and knowledge to admit any remaining allegations of
                                      28    paragraph 2 and therefore, generally and specifically, denies them.
                                                                                    -1-
                                            DEFENDANT ELECTRONIC CHROME &                           CASE NO. 2:20-cv-02586-GW-E
                                            GRINDING CO. INC.’S ANSWER TO COMPLAINT
                                     Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 2 of 25 Page ID #:469



                                        1           3.   Defendant lacks sufficient information and knowledge to admit the
                                        2   allegations of paragraph 3 as to any other party, and therefore denies them.
                                        3   Defendant admits that since on or about the late 1960s to present, it operated a
                                        4   chrome plating business at 9128-32 Dice Road, Santa Fe Springs, California, in the
                                        5   vicinity of what EPA has designated as OU-2 (Operable Unit No. 2). Defendant is
                                        6   without sufficient information and knowledge to admit any remaining allegations
                                        7   of paragraph 3 and therefore, generally and specifically, denies them.
                                        8           4.   Defendant is without sufficient information and knowledge to admit
                                        9   the allegations of paragraph 4 and therefore, generally and specifically, denies
                                      10    them.
                                      11            5.   Defendant is without sufficient information and knowledge to admit
Gordon Rees Scully Mansukhani, LLP




                                      12    the allegations of paragraph 5 and therefore, generally and specifically, denies
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13    them.
                                      14            6.   Paragraph 6 is a statement of what Plaintiffs seek by this action and
                                      15    not a material fact capable of being admitted or denied such that no response is
                                      16    required.
                                      17                                         PARTIES
                                      18            7.   Defendant is without sufficient information and knowledge to admit
                                      19    the allegations of paragraph 7 and therefore, generally and specifically, denies
                                      20    them.
                                      21            8.   Defendant is without sufficient information and knowledge to admit
                                      22    the allegations of paragraph 8 and therefore, generally and specifically, denies
                                      23    them.
                                      24            9.   Defendant is without sufficient information and knowledge to admit
                                      25    the allegations of paragraph 9 and therefore, generally and specifically, denies
                                      26    them.
                                      27    ///
                                      28    ///
                                                                                     -2-
                                            DEFENDANT ELECTRONIC CHROME &                          CASE NO. 2:20-cv-02586-GW-E
                                            GRINDING CO. INC.’S ANSWER TO COMPLAINT
                                     Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 3 of 25 Page ID #:470



                                        1           10.   Defendant is without sufficient information and knowledge to admit
                                        2   the allegations of paragraph 10 and therefore, generally and specifically, denies
                                        3   them.
                                        4           11.   Defendant is without sufficient information and knowledge to admit
                                        5   the allegations of paragraph 11 and therefore, generally and specifically, denies
                                        6   them.
                                        7           12.   Defendant is without sufficient information and knowledge to admit
                                        8   the allegations of paragraph 12 and therefore, generally and specifically, denies
                                        9   them.
                                      10            13.   Defendant is without sufficient information and knowledge to admit
                                      11    the allegations of paragraph 13 and therefore, generally and specifically, denies
Gordon Rees Scully Mansukhani, LLP




                                      12    them.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13            14.   Defendant is without sufficient information and knowledge to admit
                                      14    the allegations of paragraph 14 and therefore, generally and specifically, denies
                                      15    them.
                                      16            15.   Defendant is without sufficient information and knowledge to admit
                                      17    the allegations of paragraph 15 and therefore, generally and specifically, denies
                                      18    them.
                                      19            16.   Defendant is without sufficient information and knowledge to admit
                                      20    the allegations of paragraph 16 and therefore, generally and specifically, denies
                                      21    them.
                                      22            17.   Defendant is without sufficient information and knowledge to admit
                                      23    the allegations of paragraph 17 and therefore, generally and specifically, denies
                                      24    them.
                                      25            18.   Defendant is without sufficient information and knowledge to admit
                                      26    the allegations of paragraph 18 and therefore, generally and specifically, denies
                                      27    them.
                                      28    ///
                                                                                     -3-
                                            DEFENDANT ELECTRONIC CHROME &                          CASE NO. 2:20-cv-02586-GW-E
                                            GRINDING CO. INC.’S ANSWER TO COMPLAINT
                                     Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 4 of 25 Page ID #:471



                                        1           19.   Defendant is without sufficient information and knowledge to admit
                                        2   the allegations of paragraph 19 and therefore, generally and specifically, denies
                                        3   them.
                                        4           20.   Defendant is without sufficient information and knowledge to admit
                                        5   the allegations of paragraph 20 and therefore, generally and specifically, denies
                                        6   them.
                                        7           21.   Defendant is without sufficient information and knowledge to admit
                                        8   the allegations of paragraph 21 and therefore, generally and specifically, denies
                                        9   them.
                                      10            22.   Defendant is without sufficient information and knowledge to admit
                                      11    the allegations of paragraph 22 and therefore, generally and specifically, denies
Gordon Rees Scully Mansukhani, LLP




                                      12    them.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13            23.   Defendant is without sufficient information and knowledge to admit
                                      14    the allegations of paragraph 23 and therefore, generally and specifically, denies
                                      15    them.
                                      16            24.   Defendant is without sufficient information and knowledge to admit
                                      17    the allegations of paragraph 24 and therefore, generally and specifically, denies
                                      18    them.
                                      19            25.   Defendant is without sufficient information and knowledge to admit
                                      20    the allegations of paragraph 25 and therefore, generally and specifically, denies
                                      21    them.
                                      22            26.   Defendant is without sufficient information and knowledge to admit
                                      23    the allegations of paragraph 26 and therefore, generally and specifically, denies
                                      24    them.
                                      25            27.   Defendant is without sufficient information and knowledge to admit
                                      26    the allegations of paragraph 27 and therefore, generally and specifically, denies
                                      27    them.
                                      28    ///
                                                                                     -4-
                                            DEFENDANT ELECTRONIC CHROME &                          CASE NO. 2:20-cv-02586-GW-E
                                            GRINDING CO. INC.’S ANSWER TO COMPLAINT
                                     Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 5 of 25 Page ID #:472



                                        1           28.   Defendant is without sufficient information and knowledge to admit
                                        2   the allegations of paragraph 28 and therefore, generally and specifically, denies
                                        3   them.
                                        4           29.   Defendant is without sufficient information and knowledge to admit
                                        5   the allegations of paragraph 29 and therefore, generally and specifically, denies
                                        6   them.
                                        7           30.   Defendant is without sufficient information and knowledge to admit
                                        8   the allegations of paragraph 30 and therefore, generally and specifically, denies
                                        9   them.
                                      10            31.   Defendant is without sufficient information and knowledge to admit
                                      11    the allegations of paragraph 31 and therefore, generally and specifically, denies
Gordon Rees Scully Mansukhani, LLP




                                      12    them.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13            32.   Defendant is without sufficient information and knowledge to admit
                                      14    the allegations of paragraph 32 and therefore, generally and specifically, denies
                                      15    them.
                                      16            33.   Defendant is without sufficient information and knowledge to admit
                                      17    the allegations of paragraph 33 and therefore, generally and specifically, denies
                                      18    them.
                                      19            34.   Defendant is without sufficient information and knowledge to admit
                                      20    the allegations of paragraph 34 and therefore, generally and specifically, denies
                                      21    them.
                                      22            35.   Defendant is without sufficient information and knowledge to admit
                                      23    the allegations of paragraph 35 and therefore, generally and specifically, denies
                                      24    them.
                                      25            36.   Defendant is without sufficient information and knowledge to admit
                                      26    the allegations of paragraph 36 and therefore, generally and specifically, denies
                                      27    them.
                                      28    ///
                                                                                     -5-
                                            DEFENDANT ELECTRONIC CHROME &                          CASE NO. 2:20-cv-02586-GW-E
                                            GRINDING CO. INC.’S ANSWER TO COMPLAINT
                                     Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 6 of 25 Page ID #:473



                                        1           37.   Defendant is without sufficient information and knowledge to admit
                                        2   the allegations of paragraph 37 and therefore, generally and specifically, denies
                                        3   them.
                                        4           38.   Defendant admits the first sentence of paragraph 38. Defendant
                                        5   admits that it was formerly known as “Electronic Chrome Co. Inc.” and that it has
                                        6   operated a business at 9128-32 Dice Road, Santa Fe Springs, California, under this
                                        7   name and/or its present name, since on or about the late 1960s. The remaining
                                        8   allegations of paragraph 38 are legal conclusions which are not material facts
                                        9   capable of being admitted or denied.
                                      10            39.   Defendant is without sufficient information and knowledge to admit
                                      11    the allegations of paragraph 39 and therefore, generally and specifically, denies
Gordon Rees Scully Mansukhani, LLP




                                      12    them.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13            40.   Defendant is without sufficient information and knowledge to admit
                                      14    the allegations of paragraph 40 and therefore, generally and specifically, denies
                                      15    them.
                                      16            41.   Defendant is without sufficient information and knowledge to admit
                                      17    the allegations of paragraph 41 and therefore, generally and specifically, denies
                                      18    them.
                                      19            42.   Defendant is without sufficient information and knowledge to admit
                                      20    the allegations of paragraph 42 and therefore, generally and specifically, denies
                                      21    them.
                                      22            43.   Defendant is without sufficient information and knowledge to admit
                                      23    the allegations of paragraph 43 and therefore, generally and specifically, denies
                                      24    them.
                                      25            44.   Defendant is without sufficient information and knowledge to admit
                                      26    the allegations of paragraph 44 and therefore, generally and specifically, denies
                                      27    them.
                                      28    ///
                                                                                     -6-
                                            DEFENDANT ELECTRONIC CHROME &                          CASE NO. 2:20-cv-02586-GW-E
                                            GRINDING CO. INC.’S ANSWER TO COMPLAINT
                                     Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 7 of 25 Page ID #:474



                                        1           45.   Defendant is without sufficient information and knowledge to admit
                                        2   the allegations of paragraph 45 and therefore, generally and specifically, denies
                                        3   them.
                                        4           46.   Defendant is without sufficient information and knowledge to admit
                                        5   the allegations of paragraph 46 and therefore, generally and specifically, denies
                                        6   them.
                                        7           47.   Paragraph 47 is a statement regarding fictitiously sued defendants and
                                        8   not a material fact capable of being admitted or denied. To the extent a response is
                                        9   a required, Defendant denies that any “Doe” defendant is an owner, member, or
                                      10    affiliate of Defendant or has any unity of interest with Defendant.
                                      11            48.   Paragraph 48 is a statement regarding fictitiously named defendants
Gordon Rees Scully Mansukhani, LLP




                                      12    and Plaintiffs’ intent regarding the same and not a material fact capable of being
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13    admitted or denied.
                                      14                              JURISDICTION AND VENUE
                                      15            49.   Defendant admits that this is an action under CERCLA and that this
                                      16    Court has jurisdiction.
                                      17            50.   Paragraph 50 is a legal conclusion and not a material fact capable of
                                      18    being admitted or denied.
                                      19            51.   Defendant admits that venue is proper in this district. Defendant is
                                      20    without sufficient knowledge and information to admit or deny the remainder of
                                      21    paragraph 51 and therefore generally and specifically, denies the same.
                                      22    Alternatively, the remainder of Paragraph 51 calls for a legal conclusion and is not
                                      23    a material fact capable of being admitted or denied.
                                      24                                FACTUAL ALLEGATIONS
                                      25            52.   Defendant is without sufficient information or knowledge to admit or
                                      26    deny the allegations in paragraph 52 and therefore generally and specifically denies
                                      27    them. Defendant states that the referenced statute in paragraph 52 speaks for
                                      28    themselves.
                                                                                     -7-
                                            DEFENDANT ELECTRONIC CHROME &                           CASE NO. 2:20-cv-02586-GW-E
                                            GRINDING CO. INC.’S ANSWER TO COMPLAINT
                                     Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 8 of 25 Page ID #:475



                                        1           53.   Defendant is without sufficient information or knowledge to admit or
                                        2   deny the allegations in paragraph 53 and therefore generally and specifically denies
                                        3   them.
                                        4           54.   Defendant admits that it has operated a business at 9128-32 Dice
                                        5   Road, Santa Fe Springs, California, under this name and/or its present name, since
                                        6   on or about the late 1960s. Defendant is without sufficient information or
                                        7   knowledge to admit or deny the remaining allegations in paragraph 54 and
                                        8   therefore generally and specifically denies them.
                                        9           55.   Defendant is without sufficient information or knowledge to admit or
                                      10    deny the allegations in paragraph 55 and therefore generally and specifically denies
                                      11    them.
Gordon Rees Scully Mansukhani, LLP




                                      12            56.   Defendant is without sufficient information or knowledge to admit or
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13    deny the allegations in paragraph 56 and therefore generally and specifically denies
                                      14    them.
                                      15            57.   Defendant is without sufficient information or knowledge to admit or
                                      16    deny the allegations in paragraph 57 and therefore generally and specifically denies
                                      17    them.
                                      18            58.   Defendant is without sufficient information or knowledge to admit or
                                      19    deny the allegations in paragraph 58 and therefore generally and specifically denies
                                      20    them.
                                      21            59.   Defendant states that the referenced documents speak for themselves
                                      22    and are the best evidence of their contents. Defendant admits that it is not a
                                      23    signatory to the OU-2 Consent Decree. Defendant is without sufficient
                                      24    information or knowledge to admit or deny the remaining allegations in paragraph
                                      25    59 and therefore generally and specifically denies them.
                                      26            60.   Defendant is without sufficient information or knowledge to admit or
                                      27    deny the allegations in paragraph 60 and therefore generally and specifically denies
                                      28    them.
                                                                                     -8-
                                            DEFENDANT ELECTRONIC CHROME &                           CASE NO. 2:20-cv-02586-GW-E
                                            GRINDING CO. INC.’S ANSWER TO COMPLAINT
                                     Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 9 of 25 Page ID #:476



                                        1           61.   Defendant is without sufficient information or knowledge to admit or
                                        2   deny the allegations in paragraph 61 and therefore generally and specifically denies
                                        3   them.
                                        4           62.   Defendant is without sufficient information or knowledge to admit or
                                        5   deny the allegations in paragraph 62 and therefore generally and specifically denies
                                        6   them.
                                        7           63.   Paragraph 63 is a statement of what Plaintiffs seek by this action, and
                                        8   not a material fact capable of being admitted or denied.
                                        9           64.   Defendant admits that it has operated a business at 9128-32 Dice
                                      10    Road, Santa Fe Springs, California, since on or about the late 1960s. Defendant is
                                      11    without sufficient information or knowledge to admit or deny the remaining
Gordon Rees Scully Mansukhani, LLP




                                      12    allegations in paragraph 64 and therefore generally and specifically denies them.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                      13            65.   Defendant is without sufficient information or knowledge to admit or
                                      14    deny the allegations in paragraph 65 and therefore generally and specifically denies
                                      15    them.
                                      16            66.   Defendant is without sufficient information or knowledge to admit or
                                      17    deny the allegations in paragraph 66 and therefore generally and specifically denies
                                      18    them.
                                      19            67.   Defendant is without sufficient information or knowledge to admit or
                                      20    deny the allegations in paragraph 67 and therefore generally and specifically denies
                                      21    them.
                                      22            68.   Defendant is without sufficient information or knowledge to admit or
                                      23    deny the allegations in paragraph 68 and therefore generally and specifically denies
                                      24    them.
                                      25            69.   Defendant is without sufficient information or knowledge to admit or
                                      26    deny the allegations in paragraph 69 and therefore generally and specifically denies
                                      27    them.
                                      28    ///
                                                                                      -9-
                                            DEFENDANT ELECTRONIC CHROME &                           CASE NO. 2:20-cv-02586-GW-E
                                            GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 10 of 25 Page ID #:477



                                      1           70.   Defendant is without sufficient information or knowledge to admit or
                                      2   deny the allegations in paragraph 70 and therefore generally and specifically denies
                                      3   them.
                                      4           71.   Defendant is without sufficient information or knowledge to admit or
                                      5   deny the allegations in paragraph 71 and therefore generally and specifically denies
                                      6   them.
                                      7           72.   Defendant is without sufficient information or knowledge to admit or
                                      8   deny the allegations in paragraph 72 and therefore generally and specifically denies
                                      9   them.
                                     10           73.   Defendant is without sufficient information or knowledge to admit or
                                     11   deny the allegations in paragraph 73 and therefore generally and specifically denies
Gordon Rees Scully Mansukhani, LLP




                                     12   them.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13           74.   Defendant is without sufficient information or knowledge to admit or
                                     14   deny the allegations in paragraph 74 and therefore generally and specifically denies
                                     15   them.
                                     16           75.   Defendant is without sufficient information or knowledge to admit or
                                     17   deny the allegations in paragraph 75 and therefore generally and specifically denies
                                     18   them.
                                     19           76.   Defendant is without sufficient information or knowledge to admit or
                                     20   deny the allegations in paragraph 76 and therefore generally and specifically denies
                                     21   them.
                                     22           77.   Defendant is without sufficient information or knowledge to admit or
                                     23   deny the allegations in paragraph 77 and therefore generally and specifically denies
                                     24   them.
                                     25           78.   Defendant admits that it has operated a chrome plating business at
                                     26   9128-32 Dice Road, Santa Fe Springs, California, since on or about the late 1960s.
                                     27   Defendant admits historic releases to the ground of certain contaminants at this
                                     28   property. Defendant is without sufficient information or knowledge to admit or
                                                                                  -10-
                                          DEFENDANT ELECTRONIC CHROME &                          CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 11 of 25 Page ID #:478



                                      1   deny the remaining allegations in paragraph 64 and therefore generally and
                                      2   specifically denies them.
                                      3         79.    Defendant admits that it has operated a chrome plating business at
                                      4   9128-32 Dice Road, Santa Fe Springs, California, since on or about the late 1960s,
                                      5   which has included plating, re-plating, and grinding services. Defendant is without
                                      6   sufficient information or knowledge to admit or deny the remaining allegations in
                                      7   paragraph 79 and therefore generally and specifically denies them.
                                      8         80.    Defendant admits that hazardous substances, including chromium, and
                                      9   certain solvents, have been stored and used at the 9128-32 Dice Road, Santa Fe
                                     10   Springs, California, property at various points in time and in various locations
                                     11   including the Chrome Shop and the Solvent Use and Storage Area. Defendant
Gordon Rees Scully Mansukhani, LLP




                                     12   admits that it has operated between one and seven plating tanks over the years
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   which are lined and epoxy coated, with a smaller tank number being present in
                                     14   earlier years of operations and additional tanks added over time. Defendant is
                                     15   without sufficient information or knowledge to admit or deny the remaining
                                     16   allegations of paragraph 80 and therefore denies them.
                                     17         81.    Defendant admits that it has used chromium, chromic trioxide, and
                                     18   various solvents over the years in its operations. Defendant is without sufficient
                                     19   information or knowledge to admit or deny the remaining allegations of paragraph
                                     20   81 and therefore denies them.
                                     21         82.    Defendant admits that waste streams, including chromium waste, were
                                     22   created from its operations, but denies that such wastes were ever improperly
                                     23   disposed of, including to any septic system or sanitary sewer on site; Defendant
                                     24   has shipped any hazardous wastes offsite for treatment and/or treated such in its
                                     25   own wastewater treatment system, and further operates a scrubber in the plating
                                     26   tank area. Defendant is without sufficient information or knowledge to admit or
                                     27   deny the remaining allegations of paragraph 82 and therefore denies them.
                                     28   ///
                                                                                  -11-
                                          DEFENDANT ELECTRONIC CHROME &                            CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 12 of 25 Page ID #:479



                                      1         83.    Defendant admits that the allegations of paragraph 83 describe a
                                      2   generic process of plating. Defendant is without specific information to admit or
                                      3   deny the remaining allegations of paragraph 83 and therefore denies them.
                                      4         84.    Defendant admits that it has been the subject of inspections by various
                                      5   governmental entities over the years. Defendant denies that it ever illegally
                                      6   disposed of hazardous waste to the sewer line or allowed equipment leaks to
                                      7   discharge to the ground or for failing to construct secondary containment, or placed
                                      8   hazardous materials in the trash. Defendant has only stored hazardous substances
                                      9   on site for short periods of time while awaiting transportation off-site or treatment
                                     10   on-site and denies that it was “cited” for such storage. Defendant admits that the
                                     11   L.A. Department of Health & Safety issued one Order to Comply for
Gordon Rees Scully Mansukhani, LLP




                                     12   recordkeeping. Defendant denies that it ever placed any waste materials on the
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   ground that were not within containers or packages awaiting transportation off-site.
                                     14   Defendant denies the remaining allegations of paragraph 84.
                                     15         85.    Defendant admits that the L.A. Department of Public Works
                                     16   conducted an inspection, but what they observed was employees using the
                                     17   designated rinse pit, which is located near the plating tanks. Once the rinse pit
                                     18   accumulates a certain amount of water, it is directed to the wastewater treatment
                                     19   system on site, which is what the inspection form reflected. Defendant denies the
                                     20   remaining allegations of paragraph 85.
                                     21         86.    Defendant denies the first two sentences of paragraph 86. Defendant
                                     22   admits that in 1986, there was an alleged “sample” taken from an unclear location
                                     23   at Defendant’s property, with no chain of custody ever produced; Defendant
                                     24   accordingly disputes the results of that “sample.” Defendant denies any remaining
                                     25   allegations of paragraph 86.
                                     26         87.    Defendant admits that there have been detections of chromium in
                                     27   shallow soil samples on its property in recent years but disputes the alleged
                                     28   “sample” supposedly taken in 1986. Defendant admits the third sentence of
                                                                               -12-
                                          DEFENDANT ELECTRONIC CHROME &                           CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 13 of 25 Page ID #:480



                                      1   paragraph 87. Defendant is without sufficient information and knowledge to admit
                                      2   or deny Plaintiffs’ own statement based on information and belief as the fourth
                                      3   sentence of paragraph 87. The fifth sentence of paragraph 87 is a legal conclusion
                                      4   and statement (in part) of a statutory definition such that it is not a material
                                      5   allegation of fact capable of being admitted or denied.
                                      6         88.    Defendant is without information or knowledge to admit or deny the
                                      7   allegations in paragraph 88 and as such generally and specifically denies them.
                                      8         89.    Defendant is without information or knowledge to admit or deny the
                                      9   allegations in paragraph 89 and as such generally and specifically denies them.
                                     10         90.    Defendant is without information or knowledge to admit or deny the
                                     11   allegations in paragraph 90 and as such generally and specifically denies them.
Gordon Rees Scully Mansukhani, LLP




                                     12         91.    Defendant is without information or knowledge to admit or deny the
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   allegations in paragraph 91 and as such generally and specifically denies them.
                                     14         92.    Defendant is without information or knowledge to admit or deny the
                                     15   allegations in paragraph 92 and as such generally and specifically denies them.
                                     16         93.    Defendant is without information or knowledge to admit or deny the
                                     17   allegations in paragraph 93 and as such generally and specifically denies them.
                                     18         94.    Defendant is without information or knowledge to admit or deny the
                                     19   allegations in paragraph 94 and as such generally and specifically denies them.
                                     20         95.    Defendant is without information or knowledge to admit or deny the
                                     21   allegations in paragraph 95 and as such generally and specifically denies them.
                                     22         96.    Defendant is without information or knowledge to admit or deny the
                                     23   allegations in paragraph 96 and as such generally and specifically denies them.
                                     24         97.    Defendant is without information or knowledge to admit or deny the
                                     25   allegations in paragraph 97 and as such generally and specifically denies them.
                                     26         98.    Defendant is without information or knowledge to admit or deny the
                                     27   allegations in paragraph 98 and as such generally and specifically denies them.
                                     28   ///
                                                                                    -13-
                                          DEFENDANT ELECTRONIC CHROME &                             CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 14 of 25 Page ID #:481



                                      1         99.   Defendant is without information or knowledge to admit or deny the
                                      2   allegations in paragraph 99 and as such generally and specifically denies them.
                                      3         100. Defendant is without information or knowledge to admit or deny the
                                      4   allegations in paragraph 100 and as such generally and specifically denies them.
                                      5         101. Defendant is without information or knowledge to admit or deny the
                                      6   allegations in paragraph 101 and as such generally and specifically denies them.
                                      7         102. Defendant is without information or knowledge to admit or deny the
                                      8   allegations in paragraph 102 and as such generally and specifically denies them.
                                      9         103. Defendant is without information or knowledge to admit or deny the
                                     10   allegations in paragraph 103 and as such generally and specifically denies them.
                                     11         104. Defendant is without information or knowledge to admit or deny the
Gordon Rees Scully Mansukhani, LLP




                                     12   allegations in paragraph 104 and as such generally and specifically denies them.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13         105. Defendant is without information or knowledge to admit or deny the
                                     14   allegations in paragraph 105 and as such generally and specifically denies them.
                                     15         106. Defendant is without information or knowledge to admit or deny the
                                     16   allegations in paragraph 106 and as such generally and specifically denies them.
                                     17         107. Defendant is without information or knowledge to admit or deny the
                                     18   allegations in paragraph 107 and as such generally and specifically denies them.
                                     19         108. Defendant is without information or knowledge to admit or deny the
                                     20   allegations in paragraph 108 and as such generally and specifically denies them.
                                     21         109. Defendant is without information or knowledge to admit or deny the
                                     22   allegations in paragraph 109 and as such generally and specifically denies them.
                                     23         110. Defendant is without information or knowledge to admit or deny the
                                     24   allegations in paragraph 110 and as such generally and specifically denies them.
                                     25         111. Defendant is without information or knowledge to admit or deny the
                                     26   allegations in paragraph 111 and as such generally and specifically denies them.
                                     27         112. Defendant is without information or knowledge to admit or deny the
                                     28   allegations in paragraph 112 and as such generally and specifically denies them.
                                                                                 -14-
                                          DEFENDANT ELECTRONIC CHROME &                         CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 15 of 25 Page ID #:482



                                      1         113. Defendant is without information or knowledge to admit or deny the
                                      2   allegations in paragraph 113 and as such generally and specifically denies them.
                                      3         114. Defendant is without information or knowledge to admit or deny the
                                      4   allegations in paragraph 114 and as such generally and specifically denies them.
                                      5         115. Defendant is without information or knowledge to admit or deny the
                                      6   allegations in paragraph 115 and as such generally and specifically denies them.
                                      7         116. Defendant is without information or knowledge to admit or deny the
                                      8   allegations in paragraph 116 and as such generally and specifically denies them.
                                      9         117. Defendant is without information or knowledge to admit or deny the
                                     10   allegations in paragraph 117 and as such generally and specifically denies them.
                                     11         118. Defendant is without information or knowledge to admit or deny the
Gordon Rees Scully Mansukhani, LLP




                                     12   allegations in paragraph 118 and as such generally and specifically denies them.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13         119. Defendant is without information or knowledge to admit or deny the
                                     14   allegations in paragraph 119 and as such generally and specifically denies them.
                                     15         120. Defendant is without information or knowledge to admit or deny the
                                     16   allegations in paragraph 120 and as such generally and specifically denies them.
                                     17         121. Defendant is without information or knowledge to admit or deny the
                                     18   allegations in paragraph 121 and as such generally and specifically denies them.
                                     19         122. Defendant is without information or knowledge to admit or deny the
                                     20   allegations in paragraph 122 and as such generally and specifically denies them.
                                     21         123. Defendant is without information or knowledge to admit or deny the
                                     22   allegations in paragraph 123 and as such generally and specifically denies them.
                                     23         124. Defendant is without information or knowledge to admit or deny the
                                     24   allegations in paragraph 124 and as such generally and specifically denies them.
                                     25         125. Defendant is without information or knowledge to admit or deny the
                                     26   allegations in paragraph 125 and as such generally and specifically denies them.
                                     27         126. Defendant is without information or knowledge to admit or deny the
                                     28   allegations in paragraph 126 and as such generally and specifically denies them.
                                                                                 -15-
                                          DEFENDANT ELECTRONIC CHROME &                         CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 16 of 25 Page ID #:483



                                      1         127. Defendant is without information or knowledge to admit or deny the
                                      2   allegations in paragraph 127 and as such generally and specifically denies them.
                                      3         128. Defendant is without information or knowledge to admit or deny the
                                      4   allegations in paragraph 128 and as such generally and specifically denies them.
                                      5         129. Defendant is without information or knowledge to admit or deny the
                                      6   allegations in paragraph 129 and as such generally and specifically denies them.
                                      7         130. Defendant is without information or knowledge to admit or deny the
                                      8   allegations in paragraph 130 and as such generally and specifically denies them.
                                      9         131. Defendant is without information or knowledge to admit or deny the
                                     10   allegations in paragraph 131 and as such generally and specifically denies them.
                                     11         132. Defendant is without information or knowledge to admit or deny the
Gordon Rees Scully Mansukhani, LLP




                                     12   allegations in paragraph 132 and as such generally and specifically denies them.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13         133. Defendant is without information or knowledge to admit or deny the
                                     14   allegations in paragraph 133 and as such generally and specifically denies them.
                                     15         134. Defendant is without information or knowledge to admit or deny the
                                     16   allegations in paragraph 134 and as such generally and specifically denies them.
                                     17         135. Defendant is without information or knowledge to admit or deny the
                                     18   allegations in paragraph 135 and as such generally and specifically denies them.
                                     19         136. Defendant is without information or knowledge to admit or deny the
                                     20   allegations in paragraph 136 and as such generally and specifically denies them.
                                     21         137. Defendant is without information or knowledge to admit or deny the
                                     22   allegations in paragraph 137 and as such generally and specifically denies them.
                                     23         138. Defendant is without information or knowledge to admit or deny the
                                     24   allegations in paragraph 138 and as such generally and specifically denies them.
                                     25         139. Defendant is without information or knowledge to admit or deny the
                                     26   allegations in paragraph 139 and as such generally and specifically denies them.
                                     27         140. Defendant is without information or knowledge to admit or deny the
                                     28   allegations in paragraph 140 and as such generally and specifically denies them.
                                                                                 -16-
                                          DEFENDANT ELECTRONIC CHROME &                         CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 17 of 25 Page ID #:484



                                      1         141. Defendant is without information or knowledge to admit or deny the
                                      2   allegations in paragraph 141 and as such generally and specifically denies them.
                                      3         142. Defendant is without information or knowledge to admit or deny the
                                      4   allegations in paragraph 142 and as such generally and specifically denies them.
                                      5         143. Defendant is without information or knowledge to admit or deny the
                                      6   allegations in paragraph 143 and as such generally and specifically denies them.
                                      7         144. Defendant is without information or knowledge to admit or deny the
                                      8   allegations in paragraph 144 and as such generally and specifically denies them.
                                      9         145. Defendant is without information or knowledge to admit or deny the
                                     10   allegations in paragraph 145 and as such generally and specifically denies them.
                                     11         146. Defendant is without information or knowledge to admit or deny the
Gordon Rees Scully Mansukhani, LLP




                                     12   allegations in paragraph 146 and as such generally and specifically denies them.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13         147. Defendant is without information or knowledge to admit or deny the
                                     14   allegations in paragraph 147 and as such generally and specifically denies them.
                                     15         148. Defendant is without information or knowledge to admit or deny the
                                     16   allegations in paragraph 148 and as such generally and specifically denies them.
                                     17         149. Defendant is without information or knowledge to admit or deny the
                                     18   allegations in paragraph 149 and as such generally and specifically denies them.
                                     19         150. Defendant is without information or knowledge to admit or deny the
                                     20   allegations in paragraph 150 and as such generally and specifically denies them.
                                     21         151. Defendant is without information or knowledge to admit or deny the
                                     22   allegations in paragraph 151 and as such generally and specifically denies them.
                                     23         152. Defendant is without information or knowledge to admit or deny the
                                     24   allegations in paragraph 152 and as such generally and specifically denies them.
                                     25         153. Defendant is without information or knowledge to admit or deny the
                                     26   allegations in paragraph 153 and as such generally and specifically denies them.
                                     27         154. Defendant is without information or knowledge to admit or deny the
                                     28   allegations in paragraph 154 and as such generally and specifically denies them.
                                                                                 -17-
                                          DEFENDANT ELECTRONIC CHROME &                         CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 18 of 25 Page ID #:485



                                      1                             FIRST CLAIM FOR RELIEF
                                      2           155. Defendant incorporates its prior responses to paragraphs 1 through
                                      3   154 by reference as though fully set forth herein in response to this paragraph 155.
                                      4           156. Defendant states that referenced statute in paragraph 156 speaks for
                                      5   itself such that no response is required.
                                      6           157. Defendant states that referenced statute in paragraph 157 speaks for
                                      7   itself such that no response is required, and paragraph 157 is also a legal
                                      8   conclusion and not a material fact capable of being admitted or denied such that no
                                      9   response is required. To the extent a response is required, Defendant is without
                                     10   information or knowledge to admit or deny the allegations in paragraph 157 and as
                                     11   such generally and specifically denies them.
Gordon Rees Scully Mansukhani, LLP




                                     12           158. Defendant states that referenced statute in paragraph 158 speaks for
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   itself such that no response is required, and paragraph 158 is also a legal
                                     14   conclusion and not a material fact capable of being admitted or denied such that no
                                     15   response is required. To the extent a response is required, Defendant is without
                                     16   information or knowledge to admit or deny the allegations in paragraph 158 and as
                                     17   such generally and specifically denies them.
                                     18           159. Defendant is without information or knowledge to admit or deny the
                                     19   allegations in paragraph 159 and as such generally and specifically denies them.
                                     20           160. Defendant is without information or knowledge to admit or deny the
                                     21   allegations in paragraph 160 and as such generally and specifically denies them.
                                     22           161. Defendant is without information or knowledge to admit or deny the
                                     23   allegations in paragraph 161 and as such generally and specifically denies them.
                                     24           162. Paragraph 162 is a legal conclusion and not a material fact capable of
                                     25   being admitted or denied such that no response is required. To the extent a
                                     26   response is required, Defendant is without information or knowledge to admit or
                                     27   deny the allegations in paragraph 162 and as such generally and specifically denies
                                     28   them.
                                                                                      -18-
                                          DEFENDANT ELECTRONIC CHROME &                           CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 19 of 25 Page ID #:486



                                      1           163. Paragraph 163 is a legal conclusion and not a material fact capable of
                                      2   being admitted or denied such that no response is required. To the extent a
                                      3   response is required, Defendant is without information or knowledge to admit or
                                      4   deny the allegations in paragraph 163 and as such generally and specifically denies
                                      5   them.
                                      6           164. Defendant is without information or knowledge to admit or deny the
                                      7   allegations in paragraph 164 and as such generally and specifically denies them.
                                      8                            SECOND CLAIM FOR RELIEF
                                      9           165. Defendant incorporates its prior responses to paragraphs 1 through
                                     10   164 by reference as though fully set forth herein in response to this paragraph 165.
                                     11           166. Paragraph 166 is a legal conclusion and not a material fact capable of
Gordon Rees Scully Mansukhani, LLP




                                     12   being admitted or denied such that no response is required. To the extent a
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   response is required, Defendant is without information or knowledge to admit or
                                     14   deny the allegations in paragraph 166 and as such generally and specifically denies
                                     15   them.
                                     16           167. Paragraph 167 is a legal conclusion and not a material fact capable of
                                     17   being admitted or denied such that no response is required. To the extent a
                                     18   response is required, Defendant is without information or knowledge to admit or
                                     19   deny the allegations in paragraph 167 and as such generally and specifically denies
                                     20   them.
                                     21           The answering Defendant further alleges the following affirmative defenses
                                     22   in response to Plaintiffs’ Complaint:
                                     23                           FIRST AFFIRMATIVE DEFENSE
                                     24           Defendant alleges that one or more of the causes of action asserted in the
                                     25   Plaintiffs’ Complaint fail to state a claim against Defendant for which relief can be
                                     26   granted.
                                     27   ///
                                     28   ///
                                                                                   -19-
                                          DEFENDANT ELECTRONIC CHROME &                           CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 20 of 25 Page ID #:487



                                      1                         SECOND AFFIRMATIVE DEFENSE
                                      2         Defendant alleges that the Plaintiffs’ Complaint, and each purported cause of
                                      3   action asserted therein, is uncertain.
                                      4                          THIRD AFFIRMATIVE DEFENSE
                                      5         Defendant alleges Plaintiffs knowingly and voluntarily assumed the risk, if
                                      6   any, of the damages alleged in the Plaintiffs’ Complaint.
                                      7                         FOURTH AFFIRMATIVE DEFENSE
                                      8          Defendant alleges that it is not liable to Plaintiffs because of the subsequent
                                      9   and intervening acts of Plaintiffs (and/or their predecessors in interest), other
                                     10   defendants, third parties and/or acts of God, all of which caused the damages, if
                                     11   any, alleged in the operative Plaintiffs’ Complaint.
Gordon Rees Scully Mansukhani, LLP




                                     12                          FIFTH AFFIRMATIVE DEFENSE
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13         Defendant alleges that to the extent that Plaintiffs proves that Defendant
                                     14   conducted any of the activities alleged in Plaintiffs’ Complaint, those activities
                                     15   conformed with and were pursuant to statutes, government regulations and industry
                                     16   standards based upon the state of knowledge existing at the time of the activities.
                                     17                          SIXTH AFFIRMATIVE DEFENSE
                                     18         Defendant alleges that by virtue of the acts, conduct and omissions of
                                     19   Plaintiffs (and/or their predecessors in interest), Plaintiffs are estopped from
                                     20   asserting the claims alleged in the Plaintiffs’ Complaint.
                                     21                        SEVENTH AFFIRMATIVE DEFENSE
                                     22         Defendant alleges that as a result of the acts, conduct and omissions of
                                     23   Plaintiffs (and/or their predecessors in interest), Plaintiffs have waived their right
                                     24   to assert the purported causes of action in Plaintiffs’ Complaint.
                                     25                         EIGHTH AFFIRMATIVE DEFENSE
                                     26         Defendant alleges that Plaintiffs have failed to take reasonable steps to
                                     27   mitigate, reduce or otherwise avoid their alleged damages.
                                     28   ///
                                                                                    -20-
                                          DEFENDANT ELECTRONIC CHROME &                            CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 21 of 25 Page ID #:488



                                      1                          NINTH AFFIRMATIVE DEFENSE
                                      2         Defendant alleges that some or all of the causes of action in Plaintiffs’
                                      3   Complaint asserted therein are barred by the applicable federal and/or state law
                                      4   statutes of limitations, including, but not limited to, CERCLA, section 113 [42
                                      5   U.S.C. section 9613], and particularly CERCLA section 113(g)(3)(B); and/or
                                      6   C.C.P. §§ 337, 337.1, 337.15, 338, 339, 340 and 343.
                                      7                          TENTH AFFIRMATIVE DEFENSE
                                      8         Defendant alleges that by virtue of Plaintiffs’ unreasonable delay in
                                      9   commencing Plaintiffs’ Complaint which delay has caused prejudice to Defendant,
                                     10   certain or all of the purported causes of action asserted in the Plaintiffs’ Complaint
                                     11   are barred by the doctrine of laches.
Gordon Rees Scully Mansukhani, LLP




                                     12                       ELEVENTH AFFIRMATIVE DEFENSE
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13         Defendant alleges that if hazardous substances or hazardous wastes as
                                     14   alleged by Plaintiffs leaked or spilled from its property, such leak or spill was of
                                     15   such a minor, trivial or insignificant amount in view of the circumstances
                                     16   surrounding the alleged contamination in the area that no reasonable person would
                                     17   conclude that Defendant created or caused any of the damages alleged in the
                                     18   operative Plaintiffs’ Complaint.
                                     19                        TWELFTH AFFIRMATIVE DEFENSE
                                     20         Defendant alleges that Plaintiffs have failed to join all persons necessary for
                                     21   a full and just adjudication of the purported causes of action asserted in Plaintiffs’
                                     22   Complaint.
                                     23                     THIRTEENTH AFFIRMATIVE DEFENSE
                                     24         Defendant alleges that some or all of Plaintiffs’ claims are unripe.
                                     25                     FOURTEENTH AFFIRMATIVE DEFENSE
                                     26         Defendant alleges that Plaintiffs’ claims are barred by the doctrine of
                                     27   unclean hands.
                                     28   ///
                                                                                   -21-
                                          DEFENDANT ELECTRONIC CHROME &                            CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 22 of 25 Page ID #:489



                                      1                       FIFTEENTH AFFIRMATIVE DEFENSE
                                      2          Defendant alleges that Plaintiffs cannot prove any facts showing that the
                                      3   conduct of Defendant contributed to the release or disposal of solid or hazardous
                                      4   wastes or hazardous substances as alleged in Plaintiffs’ Complaint.
                                      5                       SIXTEENTH AFFIRMATIVE DEFENSE
                                      6          Defendant alleges that it is not jointly and severally liable for any damage
                                      7   alleged in the Plaintiffs’ Complaint because any effect of any act or omission of
                                      8   Defendant is divisible and distinct from any compensable damage incurred by
                                      9   Plaintiffs.
                                     10                     SEVENTEENTH AFFIRMATIVE DEFENSE
                                     11          Defendants alleges that Plaintiffs’ claims are barred to the extent its costs or
Gordon Rees Scully Mansukhani, LLP




                                     12   alleged damages, if any, were incurred as the result of its violation of regulatory
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13   standards or failure to cooperate with public officials.
                                     14                      EIGHTEENTH AFFIRMATIVE DEFENSE
                                     15          Defendant alleges that in the event it is held liable to Plaintiffs, which
                                     16   liability is expressly denied, and any other defendants or parties are likewise held
                                     17   liable, this answering Defendant is entitled to a percentage contribution of the total
                                     18   liability from said parties in accordance with the principles of equitable
                                     19   contribution under CERCLA.
                                     20                      NINETEENTH AFFIRMATIVE DEFENSE
                                     21          Defendant alleges that whatever damage, injury, loss, or expense may be, or
                                     22   may have been, incurred by Plaintiffs under the circumstances and events alleged
                                     23   in the Plaintiffs’ Complaint was solely, directly, and proximately caused, or
                                     24   alternatively, contributed to, by the misconduct, negligence, or wrongful conduct
                                     25   of Plaintiff (and/or their predecessors in interest), other defendants or third parties
                                     26   or other parties. Therefore, Defendant request that in the event Plaintiffs recover
                                     27   against Defendant whether by settlement or judgment, an apportionment of fault be
                                     28   made by the court or jury as to all parties. Defendant further requests a judgment
                                                                                    -22-
                                          DEFENDANT ELECTRONIC CHROME &                              CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 23 of 25 Page ID #:490



                                      1   and declaration of indemnification and contribution against all those parties or
                                      2   persons in accordance with the apportionment of fault.
                                      3                        TWENTIETH AFFIRMATIVE DEFENSE
                                      4         Defendant alleges that any damages sustained by Plaintiffs as a result of the
                                      5   incidents or activities described in the operative Plaintiffs’ Complaint were caused
                                      6   solely by the negligence, fault, or lack of care on the part of Plaintiffs and/or their
                                      7   agents (and/or their predecessors in interest) and were substantially contributed to
                                      8   by the actions or inactions of Plaintiffs and/or their agents (and/or their
                                      9   predecessors in interest). Thus, Plaintiffs’ claims must be barred or reduced
                                     10   proportionally based upon that degree by which their and/or their agents’ (and/or
                                     11   its predecessors in interests’) own actions contributed to the alleged injuries or
Gordon Rees Scully Mansukhani, LLP




                                     12   damages.
   101 W. Broadway, Suite 2000
       San Diego, CA 92101




                                     13                    TWENTY-FIRST AFFIRMATIVE DEFENSE
                                     14         Defendant allege that to the extent that the Plaintiffs have or will receive
                                     15   collateral source benefits in full or partial payments of the damages sought by the
                                     16   Plaintiffs’ Complaint, Defendant is entitled to a set off of any recovery against it to
                                     17   the extent of all benefits paid, or payable to, or on behalf of the Plaintiffs from any
                                     18   collateral source.
                                     19                   TWENTY-SECOND AFFIRMATIVE DEFENSE
                                     20         Defendant alleges that, to the extent Plaintiffs prove that Defendant
                                     21   conducted any matters alleged in the Plaintiffs’ Complaint, it exercised due care
                                     22   with respect to all such matters, and specifically acted in accordance with the
                                     23   prevailing known characteristics of any materials involved. Furthermore, Third
                                     24   Party Defendants took reasonable precautions against any foreseeable acts or
                                     25   omissions of third-parties and the foreseeable consequences of any such acts or
                                     26   omissions.
                                     27   ///
                                     28   ///
                                                                                    -23-
                                          DEFENDANT ELECTRONIC CHROME &                            CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                              Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 24 of 25 Page ID #:491



                                      1                    TWENTY-THIRD AFFIRMATIVE DEFENSE
                                      2         Defendant asserts any and all defenses available to it under CERCLA, 42
                                      3   U.S.C. § 9601 et seq.
                                      4
                                                          TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                      5
                                                Defendant alleges that it is not legally responsible for any of the acts and/or
                                      6
                                          omissions of those other defendants or any third parties herein named or named in
                                      7
                                          any related lawsuits by Plaintiffs, and/or named by Plaintiffs as Doe defendants.
                                      8
                                                           TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                      9
                                                Defendant alleges that Plaintiffs’ claims herein are barred by the doctrine of
                                     10
                                          res judicata and/or collateral estoppel.
                                     11
Gordon Rees Scully Mansukhani, LLP




                                                           TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                     12
   101 W. Broadway, Suite 2000




                                                Defendant asserts all applicable defenses pled by any other defendant or to
       San Diego, CA 92101




                                     13
                                          this action, and hereby incorporates the same herein by reference.
                                     14
                                                         TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                     15
                                                Defendant reserves the right to offer additional defenses which cannot now
                                     16
                                          be articulated due to Plaintiffs’ failure to particularize its claims and/or due to
                                     17
                                          Defendant’s lack of knowledge of the circumstances surrounding Plaintiffs’
                                     18
                                          claims. Upon further particularization of the claims by Plaintiffs, or upon
                                     19
                                          discovery of further information concerning their claims, Defendant reserves the
                                     20
                                          right to assert further defenses.
                                     21
                                                WHEREFORE, this answering Defendant prays as follows:
                                     22
                                                1.     That Plaintiffs take nothing by way of the Complaint on file herein;
                                     23
                                                2.     That judgment be entered in the within action in favor of this
                                     24
                                          answering Defendant and against Plaintiffs upon the issues of the Complaint,
                                     25
                                          together with an award of attorneys’ fees and/or costs of suit as appropriate; and
                                     26
                                          ///
                                     27
                                          ///
                                     28
                                                                                     -24-
                                          DEFENDANT ELECTRONIC CHROME &                             CASE NO. 2:20-cv-02586-GW-E
                                          GRINDING CO. INC.’S ANSWER TO COMPLAINT
                                Case 2:20-cv-02586-GW-E Document 79 Filed 03/26/21 Page 25 of 25 Page ID #:492



                                        1        3.   For any and all other relief this Court deems just and proper.
                                        2                                       Respectfully Submitted,
                                        3   Dated: March 26, 2021              GORDON REES SCULLY
                                                                               MANSUKHANI, LLP
                                        4
                                        5                                      By: s/Kristin N. Reyna DeHart
                                        6                                          Kristin N. Reyna DeHart
                                                                                   Matthew Nugent
                                        7                                          Attorneys for Defendant
                                        8                                          Electronic Chrome & Grinding, Inc.
                                        9
                                       10
                                       11
  Gordon Rees Scully Mansukhani, LLP




                                       12
     101 W. Broadway, Suite 2000
         San Diego, CA 92101




                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
1106924/57334414v.1

                                                                                 -25-
                                            DEFENDANT ELECTRONIC CHROME &                       CASE NO. 2:20-cv-02586-GW-E
                                            GRINDING CO. INC.’S ANSWER TO COMPLAINT
